Citation Nr: 1429315	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for dermatitis.  

4.  Entitlement to an initial higher (compensable) rating for alopecia of the scalp.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010 and January 2013, the Board remanded the issues of entitlement to service connection for right and left ankle disabilities, as well as the issue of entitlement to an initial higher (compensable) rating for alopecia, to the agency of original jurisdiction (AOJ) for further development.  The record is inadequate.  

In addition, as reflected in the prior remands, the Board referred the issue of service connection for dermatitis to the AOJ.  There is no indication that the AOJ has addressed the issue.  Regardless, because the outcome of the service connection claim for dermatitis may have an impact on the claim for a higher rating for alopecia on appeal, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board assumes jurisdiction over the issue of service connection for dermatitis.  

The issues have been recharacterized to comport with the evidence of record.

The record raises the issue of service connection for pseudofolliculitis barbae.  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for right and left ankle disabilities, as well as dermatitis, along with an initial compensable rating for service-connected alopecia.  

The Veteran was afforded a VA ankle examination in February 2014.  Although no ankle pathology was attributed directly to service, findings consistent with a malicious malalignment syndrome were reported to likely account for the Veteran's ankle complaints.  An opinion was not provided as to whether the Veteran's ankle complaints are caused or aggravated by service-connected pattellofemoral pain syndrome of the bilateral knees and/or service-connected low back strain.  The opinion is inadequate.  The Veteran is to be afforded a new VA examination.  

The February 2014 VA skin examination report reflects a diagnosis of dermatitis and documented findings of seborrheic dermatitis of the scalp during service.  The Veteran is to be afforded a VA examination for an opinion as to whether the Veteran's current dermatitis is related to the dermatitis manifested during service.  

Because the outcome of the service connection claim for dermatitis may have an impact on the claim for a higher rating for alopecia, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right or left ankle disability diagnosed, to include as due to malicious malalignment syndrome, is related to his active service, or is caused by or aggravated by service-connected patlleofemoral pain syndrome of the bilateral knees and/or service-connected low back strain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must address the diagnosis of malicious malalignment syndrome noted on VA examination in February 2014.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current dermatitis is related to his active service, or is caused by or aggravated by service-connected alopecia.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the Veteran's dermatitis is determined to be related to service or service-connected alopecia, an opinion is to be provided as to the combined percentage of exposed areas or body affected by alopecia and dermatitis, and as to the frequency and duration of any systemic therapy required.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



